          Case 5:20-cv-02164-JMG Document 38 Filed 04/22/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

BROOKE RYAN, individually and on          :
behalf of all others similarly situated   :
                        Plaintiff,        :
                                          :
                  v.                      :                Civil No. 5:20-cv-02164-JMG
                                           :
TEMPLE UNIVERSITY,                         :
                  Defendant.               :
__________________________________________

                                          ORDER

       AND NOW, this 22nd day of April, 2021, upon consideration of Defendant’s Motion to

Dismiss Plaintiffs’ Consolidated Second Amended Complaint (ECF No. 16), Plaintiffs’

Response in Opposition to Defendant’s Motion (ECF No. 17), and Defendant’s Reply to

Plaintiffs’ Response (ECF No. 19), IT IS HEREBY ORDERED that, for the reasons set forth

in the accompanying Memorandum:

       1. Defendant’s Motion to Dismiss is GRANTED;

       2. Plaintiffs’ Consolidated Second Amended Complaint (ECF No. 15) is DISMISSED

           with prejudice;

       3. The Clerk of Court is directed to mark this action as CLOSED.



                                          BY THE COURT:



                                          /s/ John M. Gallagher
                                          JOHN M. GALLAGHER
                                          United States District Court Judge
